Citation Nr: 1737817	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-30 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to May 1970.  He also had service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

In July 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On VA audiological testing in January 2011 the Veteran's hearing acuity was level III in the left ear.

2.  On private audiological testing in March 2012 the Veteran's hearing acuity was level V in the left ear.

3.  On VA audiological testing in June 2015 the Veteran's hearing acuity was level IV in the left ear.


CONCLUSION OF LAW

Since the award of service connection, the criteria for a compensable rating for left ear hearing loss disability have not all been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Increased Rating

The Veteran contends that his hearing loss disability is more disabling that reflected by the noncompensable rating.  He further contends that the examinations were not adequate.  In this regard he contends that during the most recent examination he guessed at the words presented for the word recognition test and was told to do so.  He also contended that the word recognition testing in 2011 was not proper because the words were presented with an accent.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in dB as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hz. 38 C.F.R. §  4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters. Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear. Id. 

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86 (a).  The second pattern is where the pure tone threshold is 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  Pursuant to § 3.383, compensation is payable for the combinations of service-connected and nonservice-connected disabilities for certain disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383.  One such disability is hearing impairment where hearing impairment in one ear is conpensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability meets the 38 U.S.C.A. § 3.385 definition in the non-service connected ear.  38 C.F.R. § 3.383(a)(3).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings"  See Fenderson v. West, 12 Vet. App. 119 (1999).  



III.  Analysis

Turning to the evidence, in a rating decision dated in April 2011, the RO granted service connection for left ear hearing loss with a noncompensable rating effective November 29, 2010.  In a subsequent July 2011 rating decision, the Veteran was awarded an earlier effective date of May 17, 2009 based on review of additional evidence on May 3, 2011.

The Veteran's service treatment records include multiple audiological test results dated in November 1969, April 1970, December 1984, May 1986, May 1990, and June 1996.  The results indicate normal hearing for VA compensation purposes.  38 C.F.R. § 3.385 (2016).  

During the appeal period, the Veteran was afforded two VA examinations in January 2011 and June 2015 to determine the severity of his hearing loss.  The January 2011 report includes audiometric test results showing puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 40, 50, 55, and 65 dB respectively.  The speech recognition score obtained using the Maryland CNC Test was 100 percent for the left ear.  

Using Table VI, the Veteran's January 2011 examination results revealed level II hearing in the left ear and level I is assigned for the non-service-connected right ear.  Combining these levels according to Table VII results in a noncompensable rating.  Therefore 38 C.F.R. § 3.383 is not for application.  

The June 2015 report includes audiometric test results that show puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 40, 55, 60, 60, and 60 dB respectively.  The speech recognition score obtained using the Maryland CNC Test was 90 percent for the left ear.  Here, the puretone threshold at each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more indicating exceptional patterns of hearing impairment.  Using Table VI, level II is assigned for the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  Using Table VIA, level IV is assigned for the left ear.  Assigning level I for the non-service-connected right ear results in a noncompensable rating when applied to Table VII.  Therefore 38 C.F.R. § 3.383 is not for application.  

There is also a March 2012 private audio examination from Central Florida Speech & Hearing Center.  The March 2012 report includes audiometric test results that show puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 50, 55, 60, and 60 dB respectively.  The speech recognition scores obtained using the Maryland CNC Test was 68 percent for the left ear.  Using Table VI, the Veteran's March 2012 examination results revealed level V hearing in the left ear.  Level I is assigned for the non-service-connected right ear.  This results in a noncompensable rating when applied to Table VII.  Therefore 38 C.F.R. § 3.383 is not for application.  

VA treatment records include an April 2010 audio consult, which identified bilateral hearing loss.  Audiologic testing results in puretone thresholds were not recorded.  Additionally, there is an April 2014 VA audiology exam.  The reported speech discrimination scores for the April 2014 exam show that the audiologist did not use the Maryland CNC test to obtain speech recognition scores.  Consequently, these reports are inadequate for rating purposes, because the pure tone threshold average and speech discrimination cannot be determined pursuant to the criteria in the regulation.

Finally, the June 2015 examination report includes the consideration by the examiner of the functional impact of the Veteran's hearing loss.  The Veteran reported to the examiner that the Veteran reported that he has trouble understanding what people are saying and gave examples of having trouble understanding his grandchildren and television.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 

The Board has considered the Veteran's contentions regarding the examinations but finds insufficient evidence to support his contentions of improper testing.  There is no indication that he was told to guess at the words in the speech recognition testing or that an accent rendered the testing invalid.  Additionally, the examiner indicated in the June 2015 examination that speech recognition testing was appropriate for the Veteran.  

In light of the forgoing, the Board finds that a compensable rating for left ear hearing loss is not warranted at any time during the appeal period.  The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports dated during the appeal period of January 2011 and June 2015 and the private March 2012 audiological examination, which indicates that a noncompensable rating has been warranted throughout the appeal period.  The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The weight of the evidence thus reflects that an initial compensable rating for left ear hearing loss disability is not warranted.  There is no reasonable doubt to be resolved in this case.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of left ear hearing loss, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  


ORDER

Entitlement to an initial compensable rating for left ear hearing loss is denied.


REMAND

The record reflects that the Veteran filed a notice of disagreement (NOD) with a claim adjudicated by the RO subsequent to the rating decisions currently on appeal.  Specifically, in June 2015, the RO denied entitlement to service connection for right ear hearing loss.  The Veteran filed an NOD with respect to the issue in June 20September 2015.  To date, the RO has not responded to the Veteran's NOD nor issued a Statement of the Case as to the issue; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issue of entitlement to service connection for right ear hearing loss.  The Veteran must be advised of the time limit for filing a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


